                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              COLUMBIA DIVISION

    Steven Eugene Sharpe,                        Case No. 3:19-3334-TLW

                PLAINTIFF

         v.
                                                                Order
    Deutsche Bank National Trust
    Company, et al.,

                DEFENDANTS



         Plaintiff Steven Eugene Sharpe, proceeding pro se, filed this civil action under

42 U.S.C. § 1983, alleging violations of his due process rights in connection with a

state court foreclosure action. ECF No. 1. The matter now comes before the Court

for review of the Report and Recommendation (Report) filed by the magistrate judge

to whom this case was assigned. ECF No. 17.

         In the Report, the magistrate judge recommends that this case “be summarily

dismissed as duplicative of a suit previously filed by Plaintiff that the Court

dismissed.”1 Id. at 2. After the magistrate judge filed the Report, Plaintiff filed a

document entitled “Reply to Defendant’s Answer,” in which he appears to confuse the

Report filed by the magistrate judge with an answer filed by Defendants. ECF No.

22. To the extent this filing should be construed as objections to the Report, it does

not address the substance of the Report. This matter is now ripe for decision.



1   Sharpe v. Deutsche Bank Nat’l Trust Co., No. 3:18-cv-02647-TLW (D.S.C.), ECF
Nos. 1 (complaint), 65 (order granting motions to dismiss).

                                             1
      In reviewing the Report, the Court applies the following standard:

      The magistrate judge makes only a recommendation to the Court, to
      which any party may file written objections . . . . The Court is not bound
      by the recommendation of the magistrate judge but, instead, retains
      responsibility for the final determination. The Court is required to make
      a de novo determination of those portions of the report or specified
      findings or recommendation as to which an objection is made. However,
      the Court is not required to review, under a de novo or any other
      standard, the factual or legal conclusions of the magistrate judge as to
      those portions of the report and recommendation to which no objections
      are addressed. While the level of scrutiny entailed by the Court’s review
      of the Report thus depends on whether or not objections have been filed,
      in either case the Court is free, after review, to accept, reject, or modify
      any of the magistrate judge’s findings or recommendations.

Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992)

(citations omitted).

      In light of the standard set forth in Wallace, the Court has reviewed, de novo,

the Report and the objections. After careful review of the Report and the objections,

for the reasons stated by the magistrate judge, the Report, ECF No. 17, is

ACCEPTED.       Plaintiff’s objections, ECF No. 22, are OVERRULED.            Plaintiff’s

Complaint, ECF No. 1, is DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED.2

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

April 1, 2020
Columbia, South Carolina




2Plaintiff also filed a motion for preliminary injunction. ECF No. 2. In light of the
dismissal of this action, that motion is DISMISSED AS MOOT.

                                           2
